Appeal by defendant from an order of the Supreme Court, Suffolk County, dated December 20, 1977, which denied defendant Ronald Parr’s motion "to renew and reargue” plaintiffs’ motion for summary judgment. Appeal dismissed, with $50 costs and disbursements. We consider the motion, on which the order appealed from is predicated, a motion for reargument. An order denying such motion is not appealable (see Masciotti v A. A. Truck Renting Corp., 47 AD2d 532). Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.